DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  it appears that “the” should be inserted after “wherein”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  it appears that “the” should be inserted after “wherein”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  it appears that “the” should be inserted after “wherein”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  it appears that “the” should be inserted after “wherein”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  it appears that “the” should be inserted after “wherein”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  in line 1, “the radiation dose” is repeated twice.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  in line 4, it appears that “a cumulative” should be “the cumulative”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  in line 1, “the radiation dose” is repeated twice.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  in line 1, “the radiation dose” is repeated twice.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  in line 3, it appears that “sat” should perhaps be “at”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  in line 1, “radiotherapy plan” should be “radiotherapy treatment plan” to keep the terms consistent.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  in line 2, “radiotherapy plan” should be “radiotherapy treatment plan” to keep the terms consistent.  Appropriate correction is required.
Claim 81 is objected to because of the following informalities:  in line 1, it appears that “the group of” should be “the group”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 12, 14-15, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlemann et al. (US 2016/0213949 A1).
With respect to claim 1, Uhlemann et al. disclose a method for generating a joint internal and external radiotherapy treatment plan, the method comprising: calculating a radiation dose (D0_ITRS) deliverable using an internal therapeutic radiation source (ITRS); calculating a radiation dose (D0_ETRS) deliverable using an external therapeutic radiation source (ETRS); adjusting the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS to attain a cumulative radiation dose (Dcumulative) that meets prescribed dose requirements to a patient target region; and generating a radiotherapy treatment plan that specifies a radiation dose to be delivered using the ITRS (DITRS) and/or a radiation dose to be delivered using the ETRS (DETRS) such that DITRS + DETRS = Dcumulative (paragraphs 0001 & 0022 & 0026-0027 & 0030-0032 & 0041 & 0045-0046 & 0061 & 0063-0064 & 0068 & 0077-0079 & 0085-0087 & 0091 & 0100).
With respect to claim 2, Uhlemann et al. disclose wherein calculating the radiation dose (D0_ITRS) deliverable using the ITRS uses functional image data of a patient (paragraphs 0026 & 0102).
With respect to claim 7, Uhlemann et al. disclose wherein the functional image data comprises anatomical data (paragraphs 0026 & 0102).
With respect to claim 12, Uhlemann et al. disclose wherein calculating the radiation dose (D0_ETRS) deliverable using the ETRS uses functional image data of a patient (paragraphs 0026 & 0102).
With respect to claim 14, Uhlemann et al. disclose wherein the functional image data comprises anatomical image data (paragraphs 0026 & 0102).
With respect to claim 15, Uhlemann et al. disclose wherein calculating the radiation dose (D0_ETRS) deliverable using the ETRS uses anatomical image data (paragraphs 0026 & 0102).
With respect to claim 35, Uhlemann et al. disclose wherein Dcumulative is a biologically equivalent dose (BED) (paragraphs 0031-0032).
With respect to claims 36-37, Uhlemann et al. disclose wherein adjusting the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises adjusting the ETRS radiation dose (D0_ETRS) based on the ITRS radiation dose (D0_ITRS); wherein adjusting the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises adjusting the ITRS radiation dose (D0_ITRS) based on the ETRS radiation dose (D0_ETRS) (paragraphs 0026 & 0032+ & 0061+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) as applied to claims 1-2 and 12 above, and further in view of Sgouros et al. (US 2011/0135058 A1).
With respect to claims 3 and 13, Uhlemann et al. do not specifically disclose wherein the functional image data comprises PET image data.  Sgouros et al. disclose (paragraph 0016) a method and system for administering internal radionuclide therapy (IRT) and external radiation therapy (XRT) wherein at least one image is obtained relating to anatomy of the patient – the images can be one or more computed tomography (CT) images, one or more single photon emission computed tomography (SPECT) images, and/or one or more positron emission tomography (PET) images.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the functional image data comprise PET image data, as a matter of design choice, as taught by Sgouros et al.
With respect to claim 4, Uhlemann et al./Sgouros et al. disclose wherein the PET image data is acquired during a previous treatment session (Sgouros et al. - paragraphs 0011+).
With respect to claim 5, Uhlemann et al. do not specifically disclose wherein the functional image data comprises imaging data acquired using a compound comprising a radionuclide.  Sgouros et al. disclose this (paragraphs 0016+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the functional image data comprise imaging data acquired using a compound comprising a radionuclide, because this would be necessary to track radioactivity distribution over time, as taught by Sgouros et al.
With respect to claim 6, Uhlemann et al./Sgouros et al. disclose wherein the compound comprising a radionuclide is selected from a group consisting of NaF-18, F-18, Ga-68, Cu-64, Zr-89, I-124, Sc-44, Tb-152, Y-86, Tc-99m, In-111, Tb-155, I-123, Cu-67, Sr-89, Y-90, I-131, Tb-161, Lu-177, Bi-212, Bi-213, At-211, Ac-225, Th-227, Ra-223, Pb-212, and Tb-149 (Sgouros et al. – paragraph 0017).
With respect to claim 46, Uhlemann et al. disclose wherein the radiotherapy treatment plan comprises a series of ETRS machine instructions for delivering the ETRS radiation dose (DETRS) (paragraph 0063).  Uhlemann et al. do not specifically disclose wherein the radiation dose to be delivered using the ITRS (DITRS) is represented by dose per volume of the ITRS.  Sgouros et al. disclose this (paragraphs 0036+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the radiation dose to be delivered using the ITRS (DITRS) be represented by dose per volume of the ITRS, because this is a viable means to represent the radiation dose, as taught by Sgouros et al.

Claims 8, 11, 16, 28-29, 31-32, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) as applied to claims 1-2 above, and further in view of Owens et al. (USPN 10,456,600 B2).
With respect to claim 8, Uhlemann et al. do not specifically disclose wherein calculating the radiation dose (D0_ITRS) deliverable using the ITRS comprises calculating a ITRS dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a quantity of ITRS (q) to the patient, where D0_ITRS = Rq.  Owens et al. disclose wherein calculating the radiation dose (D) deliverable comprises calculating a dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a quantity of radiation (q) to the patient, where D = Rq (column 14, lines 37+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the calculating the radiation dose (D0_ITRS) deliverable using the ITRS comprises calculating a ITRS dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a quantity of ITRS (q) to the patient, where D0_ITRS = Rq, to enhance accuracy of the treatment plan, as taught by Owens et al.
With respect to claim 11, Uhlemann et al./Owens et al. do not specifically disclose wherein the calculation of the radiation dose (D0_ITRS) uses Monte-Carlo dose calculation methods, voxel-based S-value kernels, and/or convolution using a Dose-Volume-Kernel.  However, these are well known to those of ordinary skill in the art to calculate radiation dose.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al./Owens et al. to wherein the calculation of the radiation dose (D0_ITRS) uses Monte-Carlo dose calculation methods, voxel-based S-value kernels, and/or convolution using a Dose-Volume-Kernel, as a matter of design choice.
With respect to claim 16, Uhlemann et al. do not specifically disclose wherein calculating the radiation dose (D0_ETRS) deliverable using the ETRS comprises calculating a ETRS dose-mapping matrix (A) that maps a radiation dose to a plurality of patient regions resulting from applying a radiation fluence (x) to the patient, where D0_ETRS = Ax.  Owens et al. disclose wherein calculating the radiation dose (D) deliverable comprises calculating a dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a radiation fluence (x) to the patient, where D = Ax (column 14, lines 37+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the calculating the radiation dose (D0_ETRS) deliverable using the ETRS comprises calculating a ETRS dose-mapping matrix (A) that maps a radiation dose to a plurality of patient regions resulting from applying a radiation fluence (x) to the patient, where D0_ETRS = Ax, to enhance accuracy of the treatment plan, as taught by Owens et al.
With respect to claim 28, Uhlemann et al. do not specifically disclose wherein calculating the radiation dose (D0_ITRS) deliverable using the ITRS comprises calculating a ITRS dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a quantity of ITRS (q) to the patient, where D0_ITRS = Rq, calculating the radiation dose (D0_ETRS) deliverable using the ETRS comprises calculating a ETRS dose-mapping matrix (A) that maps a radiation dose to a plurality of patient regions resulting from applying a radiation fluence (x) to the patient, where D0_ETRS = Ax, and Dcumulative = Ax + Rq, and adjusting the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises solving for x and q such that one or more cost functions are met for Dcumulative = Ax + Rq.
Owens et al. disclose wherein calculating the radiation dose (D) deliverable comprises calculating a dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a quantity of radiation (q) to the patient, where D = Rq (column 14, lines 37+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the calculating the radiation dose (D0_ITRS) deliverable using the ITRS comprises calculating a ITRS dose-mapping matrix (R) that maps a radiation dose to a plurality of patient regions resulting from applying a quantity of ITRS (q) to the patient, where D0_ITRS = Rq, to enhance accuracy of the treatment plan, as taught by Owens et al.  It likewise would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the calculating the radiation dose (D0_ETRS) deliverable using the ETRS comprises calculating a ETRS dose-mapping matrix (A) that maps a radiation dose to a plurality of patient regions resulting from applying a radiation fluence (x) to the patient, where D0_ETRS = Ax, to enhance accuracy of the treatment plan, as taught by Owens et al.
	Uhlemann et al./Owens et al. do not specifically disclose adjusting the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises solving for x and q such that one or more cost functions are met for Dcumulative = Ax + Rq.  Cost functions are well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Uhlemann et al./Owens et al. to adjust the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises solving for x and q such that one or more cost functions are met for Dcumulative = Ax + Rq, to optimize the treatment plan.
With respect to claim 29, Uhlemann et al./Owens et al. do not specifically disclose wherein the one or more cost functions comprise a cost function C(x) on radiation fluence (x), and/or a cost function C(q) on ITRS quantity (q), and/or a cost function C(Ax) on D0_ETRS, and/or a cost function C(Rq) on D0_ITRS, and/or a cost function C(Dcumulative).  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al./Owens et al. to have the one or more cost functions comprise a cost function C(x) on radiation fluence (x), and/or a cost function C(q) on ITRS quantity (q), and/or a cost function C(Ax) on D0_ETRS, and/or a cost function C(Rq) on D0_ITRS, and/or a cost function C(Dcumulative), as a matter of design choice.
With respect to claims 31-32, Uhlemann et al./Owens et al. do not specifically disclose wherein the one or more cost functions comprise a cost function on radiation toxicity to a non-target region.  The problem of radiation toxicity to non-target regions is well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Uhlemann et al./Owens et al. to have the one or more cost functions comprise a cost function on radiation toxicity to a non-target region, to prevent radiation toxicity to non-target regions.
With respect to claim 42, Uhlemann et al. do not specifically disclose wherein the radiation dose to be delivered using the ETRS (DETRS) is represented by a delivery fluence map.  Owens et al. disclose this (column 9, lines 29+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the radiation dose to be delivered using the ETRS (DETRS) be represented by a delivery fluence map, to enable monitoring the radiation delivery during a radiotherapy delivery session, as taught by Owens et al.
With respect to claim 43, Uhlemann et al./Owens et al. disclose generating instructions for the external therapeutic radiation source and a multi-leaf collimator of the external therapeutic radiation source based on the delivery fluence map, wherein the instructions for the external therapeutic radiation source comprise one or more radiation emission positions and the instructions for the multi-leaf collimator comprise one or more leaf configurations that correspond with the one or more radiation emission positions (Owens et al. - column 9, lines 29+).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) and Owens et al. (USPN 10,456,600 B2) as applied to claims 1, 2, and 8 above, and further in view of Weichert et al. (USPN 9,925,283 B2).
With respect to claims 9-10, Uhlemann et al./Owens et al. do not specifically disclose wherein the ITRS is a compound comprising a targeting backbone and a radionuclide, and the dose-mapping matrix (R) is calculated using functional image data acquired using a diagnostic imaging compound comprising the ITRS targeting backbone; and wherein the ITRS is a compound comprising a targeting backbone and a radionuclide, and the dose-mapping matrix (R) is calculated using functional image data acquired using a diagnostic imaging compound comprising the ITRS radionuclide.  Weichert et al. disclose this (column 2, lines 27-31 & lines 63+ & column 9, lines 61+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al./Owens et al. to have the ITRS be a compound comprising a targeting backbone and a radionuclide, and the dose-mapping matrix (R) is calculated using functional image data acquired using a diagnostic imaging compound comprising the ITRS targeting backbone; and wherein the ITRS is a compound comprising a targeting backbone and a radionuclide, and the dose-mapping matrix (R) is calculated using functional image data acquired using a diagnostic imaging compound comprising the ITRS radionuclide, to enable detecting/imaging tumor cells within a patient, as taught by Weichert et al.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) as applied to claim 1 above.
With respect to claim 26, Uhlemann et al. do not specifically disclose wherein adjusting the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises iterating through different values of the ITRS radiation dose (D0_ITRS) in conjunction with iterating through different values of the ETRS radiation dose (D0_ETRS) to meet one or more dose constraints.  However, iterative processes are well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have Uhlemann et al. adjust the radiation dose (D0_ITRS) deliverable using the ITRS and/or the radiation dose (D0_ETRS) deliverable using the ETRS comprises iterating through different values of the ITRS radiation dose (D0_ITRS) in conjunction with iterating through different values of the ETRS radiation dose (D0_ETRS) to meet one or more dose constraints, to optimize the treatment plan.
With respect to claim 27, Uhlemann et al. do not specifically disclose wherein the one or more dose constraints comprises one or more cost functions, and wherein the method comprises iterating through different values of the ITRS radiation dose (D0_ITRS) and/or different values of the ETRS radiation dose (D0_ETRS) to converge to the cumulative dose (Dcumulative) that meets the one or more cost functions.  Cost functions are well known to those of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Uhlemann et al. to wherein the one or more dose constraints comprises one or more cost functions, and wherein the method comprises iterating through different values of the ITRS radiation dose (D0_ITRS) and/or different values of the ETRS radiation dose (D0_ETRS) to converge to the cumulative dose (Dcumulative) that meets the one or more cost functions, to optimize the treatment plan.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) as applied to claim 1 above, and further in view of Sgouros et al. (US 2011/0135058 A1) and Owens et al. (USPN 10,456,600 B2).
With respect to claim 45, Uhlemann et al. do not specifically disclose wherein the radiation dose to be delivered using the ITRS (DITRS) is represented by dose per volume of the ITRS, and the radiation dose to be delivered using the ETRS (DETRS) is represented by a delivery fluence map.  Sgouros et al. disclose the radiation dose to be delivered using the ITRS (DITRS) is represented by dose per volume of the ITRS (paragraphs 0036+).  Owens et al. disclose the radiation dose to be delivered using the ETRS (DETRS) is represented by a delivery fluence map (column 9, lines 29+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the radiation dose to be delivered using the ITRS (DITRS) be represented by dose per volume of the ITRS, and the radiation dose to be delivered using the ETRS (DETRS) be represented by a delivery fluence map, because these are viable means to represent the radiation dose, as taught by Sgouros et al. and Owens et al., respectively.

Claims 20-23 and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) as applied to claim 1 above, and further in view of Weichert et al. (USPN 9,925,283 B2).
With respect to claims 20-22, Uhlemann et al. do not specifically disclose wherein calculating the radiation dose (D0_ITRS) deliverable using the ITRS uses a first set of functional image data acquired using a first compound comprising a first targeting backbone and a first radionuclide, and the ITRS is a second compound comprising a second targeting backbone and a second radionuclide; wherein the first targeting backbone and the second targeting backbone are the same; wherein the first radionuclide and the second radionuclide are the same.  Weichert et al. disclose this (column 2, lines 27-31+ & lines 63+ & column 9, lines 61+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to calculate the radiation dose (D0_ITRS) deliverable using the ITRS uses a first set of functional image data acquired using a first compound comprising a first targeting backbone and a first radionuclide, and the ITRS is a second compound comprising a second targeting backbone and a second radionuclide; wherein the first targeting backbone and the second targeting backbone are the same; wherein the first radionuclide and the second radionuclide are the same, as a matter of design choice, as taught by Weichert et al.
With respect to claim 23, Uhlemann et al. disclose wherein the ETRS is a radiotherapy system comprising a high-energy radiation source movable about a patient (paragraph 0069).  Uhlemann et al. do not specifically disclose wherein the ITRS is a first compound comprising a first targeting backbone and a first radionuclide.  Weichet et al. disclose this (column 2, lines 27-31+ & lines 63+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the ITRS be a first compound comprising a first targeting backbone and a first radionuclide, as a matter of design choice, depending on the specific application being done.
With respect to claim 79, Uhlemann et al. do not specifically disclose wherein the ITRS comprises a compound with a targeting backbone and a radionuclide.  Weichert et al. disclose the ITRS comprises a compound with a targeting backbone and a radionuclide (column 2, lines 27-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al. to have the ITRS comprise a compound with a targeting backbone and a radionuclide, depending on the specific application being done.
With respect to claim 80, Uhlemann et al./Weichert et al. disclose wherein the targeting backbone is DOTA-TATE and the radionuclide is selected from a group consisting of Ga-68 and Lu-177 (column 2, line 63 - column 3, line 35).
With respect to claim 81, Uhlemann et al./Weichert et al. disclose wherein the targeting backbone is selected from the group consisting of DOTA-TOC, PSMA-11, PSMA-617, NeoBOMB1, Pentixafor, iobenguane (MIBG), TCMC trastuzumab, MDP, iodine, ibritumomab tiuxetan, SARTATE, thymidine, methionine, misonidazole (MISO), azomycin-arabinoside, erythronitroimidazole, a nitromidazole derivative, folic acid, 5F7 antibody, choline, DCFPyL, DCFBC, PD-1 binding protein, PD-L1 binding protein, PD-L2 binding protein, satoreotide tetraxetan, lexidronam, tositumomab, apamistamab, lilotomab satetraxetan, omburtamab, 3BP-227, fibroblast activation protein (FAP) inhibitor, FAP binding molecule, girentuximab and pentixather, and the radionuclide is selected from the group consisting of NaF-18, F-18, Ga-68, Cu-64, Zr-89, I-124, Sc-44, Tb-152, Y-86, Tc-99m, In-111, Tb-155, I-123, Cu-67, Sr-89, Y-90, I-131, Tb-161, Lu-177, Bi-212, Bi-213, At-211, Ac-225, Th-227, Ra-223, Pb-212, and Tb-149 (column 2, line 63 - column 3, line 35).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlemann et al. (US 2016/0213949 A1) and Weichert et al. (USPN 9,925,283 B2) as applied to claims 1 and 23 above, and further in view of Sgouros et al. (US 2011/0135058 A1).
With respect to claim 24, Uhlemann et al./Weichert et al. do not specifically disclose wherein the radiotherapy system comprises a plurality of PET detectors and applies therapeutic radiation to the patient based on positron annihilation emission data acquired by the PET detectors.  Sgouros et al. disclose this (paragraphs 0016+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Uhlemann et al./Weichert et al. to have the radiotherapy system comprise a plurality of PET detectors and applies therapeutic radiation to the patient based on positron annihilation emission data acquired by the PET detectors, as a matter of design choice.
With respect to claim 25, Uhlemann et al./Weichert et al. disclose wherein a PET tracer injected into the patient comprises a second targeting backbone that is the same as the first targeting backbone of the ITRS (Weichert et al. - column 9, lines 61+).
Allowable Subject Matter
Claims 17-19, 30, 33-34, 38-41, 44, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to disclose a method for generating a joint internal and external radiotherapy treatment plan, the method comprising: wherein calculating the radiation dose (D0_ITRS) deliverable using the ITRS uses a first set of functional image data acquired using a first compound comprising a first targeting backbone and a first radionuclide, and calculating the radiation dose (D0_ETRS) deliverable using the ETRS uses a second set of functional image data acquired using a second compound comprising a second targeting backbone and a second radionuclide, as claimed in claim 17.  Claims 18-19 are allowable by virtue of their dependency on claim 17.  Prior art fails to disclose a method for generating a joint internal and external radiotherapy treatment plan, the method comprising: wherein the one or more cost functions comprise a cumulative cost function with a weighting factor for each cost function C = ΣwiCi(x) + ΣwjCj(q) + ΣwkCk(Ax) + ΣwlCl(Rq) + ΣwmCm(Dcumulative), as claimed in claim 30.  Claims 33-34 are allowable by virtue of their dependency on claim 30.  Prior art fails to disclose a method for generating a joint internal and external radiotherapy treatment plan, the method comprising: wherein the radiotherapy treatment plan further specifies a first number of treatment sessions using the ITRS and a second number of treatment sessions using the ETRS, as claimed in claim 38.  Claims 39-41 are allowable by virtue of their dependency on claim 38.  Prior art fails to disclose a method for generating a joint internal and external radiotherapy treatment plan, the method comprising: wherein the radiotherapy treatment plan comprises one or more firing filters for each radiation emission position of the ETRS, wherein the one or more firing filters is shift-invariant and represents a mapping between the delivery fluence map and an image that includes the patient target region, as claimed in claim 44.  Prior art fails to disclose a method for generating a joint internal and external radiotherapy treatment plan, the method comprising: wherein the cumulative radiation dose (Dcumulative) includes a dose uncertainty that is represented by a bounded dose-volume histogram (bDVH) having an upper bound curve and a lower bound curve, and adjusting the radiation dose (D0_ITRS) and/or the radiation dose (D0_ETRS) comprises changing the radiation dose (D0_ITRS) and/or the radiation dose (D0_ETRS) such that the sum of D0_ITRS and D0_ETRS results in a nominal dose curve that is within the upper bound curve and lower bound curve of the cumulative radiation dose (Dcumulative) bDVH, as claimed in claim 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 29, 2022